r.   4   L. E-LJ
                                                                                                        DUj;
                                                                                                               OF APPEALS         in


                                                                                                               t' 1, Iiin u
                                                                                                     2014 JAN 28           Am o. ter-


      IN THE COURT OF APPEALS OF THE STATE OF W

                                                DIVISION II


JEFF BOWLBY, and                                                              No. 437,'
STEFANIE PLOWMAN,


                                       Respondents,


         V.



SCOTT F. WILLIAMS, and DONNA M.
WILLIAMS, as individuals, and the marital
community composed thereof,                                             UNPUBLISHED OPINION




         WORSWICK, C. J. —           In this property dispute between neighboring landowners, Scott and

Donna Williams ( collectively, Williams) appeal from a judgment quieting title in a prescriptive

easement and assessing attorney fees against them. Williams argues that the trial court erred by

 1)   determining      that a   prescriptive easement   burdened Williams'    s   property, ( 2)   fashioning the

terms of an injunctive remedy, and ( 3) awarding reasonable attorney fees under RCW

4. 24. 630( 1)   and   RCW 4. 84. 185. We reject Williams' s first two arguments but agree with the


third. Thus we affirm the trial court' s judgment quieting title, but vacate the trial court' s attorney

fee award. We also deny both parties' requests for attorney fees on appeal.

                                                        FACTS


          Williams owns a five -acre property (the Williams Property) adjacent to South 52nd Street

in Tacoma. Since 1936, a gravel road ( the Old Road) has traversed the Williams Property to

provide access      from 52nd Street to two      other properties: (   1) property ( the   Bowlby Property)
No. 43723 -6 -II



owned    by   Jeff Bowlby    and   Stefanie Plowman ( collectively,     Bowlby); and ( 2) Jana Keller -

Porter' s property.

         In 1969, the then -owner of the Williams Property recorded a 20- foot -
                                                                               wide express

easement benefitting the Bowlby Property and Keller-Porter' s property. In 1976, owners of the

properties recorded a road maintenance agreement providing for "perpetual maintenance" of the

Old Road. Plaintiff s Ex. 6. But a survey conducted in 2010 found that the Old Road lies partly

outside the express easement in areas closest to the Bowlby Property.

         In 2007, Keller -
                         Porter installed a gate ( the First Gate) on the Old Road near its entrance

on 52nd Street. The First Gate apparently was a response to concerns about persistent

trespassing onto the properties.

            Shortly after Bowlby purchased the Bowlby Property in 2009, Williams told Bowlby

 that he would do anything in his power to stop" Bowlby' s plans to operate an adult family home

there.   1 Verbatim Report      of   Proceedings ( VRP)   at   123.   Williams then constructed a u- shaped


road ( the    Bypass Road),    which bypassed a portion of the Old Road. Williams also installed a-

gate ( the Second Gate) and steel fence posts on the Old.Road and " placed large piles of dirt and

wooden      debris   on and across   the Old Road,"   forcing traffic to use the Bypass Road instead of a

portion of the Old Road. Clerk' s Papers ( CP) at 380. Unlike the blocked section of the Old

Road, the Bypass Road did not lie within the express easement. According to Bowlby, the

Bypass Road was also impassable by moving and delivery trucks needed to launch and sustain

an adult family home.

            Bowlby filed a complaint against Williams on June 28, 2011, and an amended complaint

on   July   1, 2011.   The   amended complaint    asserted     three causes   of action: (   1) "   trespass upon




                                                          0
No. 43723 -6 -II



 Bowlby]'    s right of easement "; ( 2)     the tort of outrage, i.e., intentional infliction of emotional


distress; and ( 3) a request for a permanent injunction. CP at 19. Williams denied the allegations,

asserted nine affirmative defenses, and counterclaimed for a declaratory judgment determining

the precise location of any easement benefitting the Bowlby Property.'

         At a bench trial, Williams elicited testimony from previous owners of the Bowlby

Property concerning the status of the Old Road and the express easement. Each of Bowlby' s

predecessors had assumed that the Old Road was entirely within the express easement.

         After the trial, the trial court ruled that the entire Old Road lay on the Williams Property

within either the express easement or a prescriptive easement benefitting the Bowlby Property.

Accordingly, the trial court quieted title to the easement in Bowlby and further awarded

declaratory and injunctive relief. The trial court enjoined Williams to restore the Old Road to its

previous condition by removing the Second Gate, the dirt and debris, and the fence posts.

However, the trial court allowed the First Gate to remain in place and established terms for its

operation.




          Bowlby then moved for attorney fees. The trial court granted Bowlby' s request for

attorney fees     under   RCW 4. 24. 630( 1),     explaining:


          I believe [ Williams]        forced litigation in this particular case without the legal
          authority   or with       any rights that were worthy of litigation. And I' m going to
          award attorney' s fees requested by counsel....
                 I don' t believe that this should cost [ Bowlby] a nickel because [ he] did
                                    And I believe that both RCW 4. 24. 630               as    well   as [   RCW
          nothing wrong.




 1 In a listing of affirmative defenses, Williams asserted ( 1) failure to state a claim upon which
relief   may be   granted, (   2)   assumption of risk, ( 3)       abandonment of the easement, ( 4)
  t] erinination of [the] easement         by   adverse possession," (     5) laches, ( 6)   estoppel, (   7) failure to
mitigate   damages, ( 8) statute of limitations, and ( 9) modification of the easement.




                                                               3
No. 43723 -6 -II



           4. 84. 185]   which allows fees for frivolous lawsuits gives this Court equitable
           power to award these fees.


4 VRP at 494. Accordingly, the trial court' s written findings and conclusions and its judgment

based an attorney fee award on both RCW 4.24.630( 1) and RCW 4. 84. 185.

           Williams appeals.


                                                          ANALYSIS


                                              I. PRESCRIPTIVE EASEMENT


           Williams first argues that the trial court erred when determining that a prescriptive

easement burdened his property. We disagree.

           When reviewing a trial court' s decision following a bench trial, we determine whether

substantial evidence supports the findings of fact and, if so, whether the findings of fact support

the conclusions of law. Zunino v. Rajewski, 140 Wash. App. 215, 220, 165 P.3d 57 ( 2007).

Substantial evidence is a sufficient quantity of evidence to persuade a fair -
                                                                             minded, rational

person     that the   finding   is true.   Bering   v.   Share, 106 Wash. 2d 212, 220, 721 P.2d 918 ( 1986). We


review conclusions of law de novo. Sunnyside Valley Irrigation Dist. v. Dickie, 149 Wash. 2d 873,

880, 73 P.3d 369 ( 2003).


           Whether a party has established the elements of a prescriptive easement is a mixed

question of law and fact. Petersen v. Port ofSeattle, 94 Wash. 2d 479, 485, 618 P.2d 67 ( 1980);

Lee   v.   Lozier, 88 Wn.    App.     176, 181, 945 P.2d 214 ( 1997). Thus, the existence of essential facts


is a question of fact reviewed for substantial evidence, but whether the facts as found establish a

prescriptive easement is a question of law reviewed de novo. Lee, 88 Wash. App. at 181; see

Chaplin      v.   Sanders, 100 Wash. 2d 853, 863, 676 P.2d 431 ( 1984).
No. 43723 -6 -II



          Prescriptive easements are not favored in the law because they necessarily diminish

another person' s rights over     his property. Nw. Cities Gas Co.              v.   W. Fuel Co., 13 Wash. 2d 75, 88,


123 P.2d 771 ( 1942).      To establish a prescriptive easement on another person' s land, the person

                                           that his            the   land has been ( 1)   open and notorious, ( 2)
claiming the      easement must show                  use of


                                                                          2(
continuous and uninterrupted over          the   prescriptive period,          3) over a uniform route, (4) adverse


to the owner of the land, and ( 5) with the owner' s knowledge at a time when the owner could

have asserted his legal rights to the land. Nw. Cities, 13 Wash. 2d at 85. Williams challenges only

the fourth element: he argues that the evidence fails to show that use of the Old Road outside the

express easement was adverse to the owner of the land.


           Adverse use of real property occurs when the claimant uses it as an owner would, without

asking for permission, and so as to assert a claim of right to use it. Malnati v. Ramstead, 50
Wash. 2d 105, 108, 309 P.2d 754 ( 1957).            Conversely, a use is not adverse if it is permissive. See

Cuillier    v.   Coffin, 57 Wash. 2d 624, 626 -27, 358 P.2d 958 ( 1961).               A use that is permissive at its


inception can become adverse at a later time only if the claimant asserts a right that is adverse to

the owner. Nw. Cities, 13 Wash. 2d at 84.


           The parties dispute whether we should presume that the use of the Old Road outside the


express easement was adverse or permissive. Regardless, the party who claims the benefit of a

prescriptive easement bears the burden of proving each element of a prescriptive easement. Nw.

Cities, 13 Wash. 2d at 84. However, with respect to the element of adversity, the burden shifts to

the owner of the land when the claimant establishes that his use has been ( 1) open and notorious

2
    The   prescriptive period   is 10   years.   Nw. Cities, 13 Wn.2dWhen determining whether
                                                                               at   83.

the period has passed, the court considers use of the land by the claimant' s predecessors as well
as the claimant. See Nw. Cities, 13 Wash. 2d at 88.




                                                               E
No. 43723 -6 -II


and ( 2) continuous and uninterrupted               for the   prescriptive period.   3 Nw. Cities, 13 Wash. 2d at 85;

see   17 WILLIAM B. STOEBUCK &               JOHN W. WEAVER, WASH. PRACTICE: Real Estate: Property

Law § 2. 7,   at   102 ( 2d   ed.   2004). A claimant' s unchallenged use of a road on another person' s


property " is a circumstance from which an inference may be drawn that the use was adverse,"

although. other circumstances may convince the trier of fact that the use was permissive.

Cuillier, 57 Wash. 2d at 627.


         The record here provides substantial evidence supporting the trial court' s finding that

Bowlby and his predecessors used the Old Road under " a claim of right that was hostile [ i.e.,
adverse]   to the   owners of       the [ Williams     Property]." CP at 378. The trial court found that ( 1)

Bowlby and his predecessors used the Old Road to access the home on the Bowlby Property and

 2) the Old Road lies partly inside and partly outside the express easement on the Williams

Property. 4   Further, Bowlby' s predecessors testified that they used the Old Road to access the

Bowlby Property under the belief that the Old Road lay entirely within the express easement.

Although this belief was mistaken, it shows that Bowlby' s predecessors used the part of the Old

Road lying outside the express easement under a claim ofright and not with permission. See

Cuillier, 57 Wash. 2d at 627.




3
    This burden -shifting      rule   does   not   apply " to   vacant, open, uninclosed, unimproved     lands." Nw.
Cities, 13 Wash. 2d at 85 -86. But the land at issue here is a gravel road located on residential
property in Tacoma.
4
    Finding of fact 7 is a verity on appeal because it is unchallenged. See In re Estate ofJones, 152
Wash. 2d 1, 8, 93 P.3d 147 ( 2004).             Although Williams assigned error to finding of fact 7, his brief
fails to argue that finding of fact 7 lacks support in the record. Thus Williams waived this
assignment of error. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d
549 ( 1992).




                                                                  0
No. 43723 -6 -II



       As a matter of law, this claim of right was adverse to the owners of the Williams


Property.   See Malnati, 50 Wash. 2d        at   108.   Bowlby' s predecessors used the entire Old Road as

though they owned the right to use it; they did not ask permission of the owner of the Williams

Property.

       Arguing to the contrary, Williams relies on the testimony of Bowlby' s predecessor,

William Bennison. But Bennison' s testimony does not support Williams' s contention. Bennison

testified that he asked for and received Williams' s permission to install gravel on another portion


of the Williams Property laying outside the area of the Old Road. In contrast, Bennison did not

ask permission to refresh the gravel on the existing Old Road because the " entire easement as

 he] knew it"   was   the   entire   Old Road. 2 VRP      at   308. Thus Bennison used the Old Road under


an adverse claim of right.



        Williams further argues that the use was not adverse before 2001 because Bowlby' s

predecessor, Celia Keller, owned both ( 1) the Bowlby Property and ( 2) the portion of the

Williams Property that contains the part of the Old Road lying outside the express easement.

This argument lacks merit. Keller' s ownership of both lands ended in 2001, when she sold the

portion of the Williams Property to Williams and she continued to live in the Bowlby Property.

Assuming arguendo that the prescriptive period began as late as 2001 when Keller began to use
the Old Road in a manner adverse to Williams, Williams did not challenge Bowlby' s right to use

the portion of the Old Road outside the express easement until filing his answer and




                                                           7
No. 43723 -6 -II


                            5
counterclaim    in 2012.         By the time of Williams' s challenge, the 10 -year prescriptive period had

elapsed. Nw. Cities, 13 Wash. 2d at 83.


          Bowlby and his predecessors used the Old Road in a manner adverse to the owners of the

Williams Property. Accordingly, Williams' s arguments fail.

                                                II. INJUNCTIVE RELIEF


          Williams next argues that the trial court erred by imposing unreasonable rules for

operating the First Gate. This argument lacks merit.

          A trial court possesses broad discretion to fashion injunctive relief to fit the facts,

circumstances, and equities of the case. Rupert v. Gunter, 31 Wash. App. 27, 30, 640 P.2d 36

 1982).    We review the trial court' s grant of an injunction and decision to establish the

injunction' s terms for         an abuse of   discretion. Kucera   v.   Dep' t of Transp., 140 Wash. 2d 200, 209,

995 P.2d 63 ( 2000).       A trial court abuses its discretion when its decision is manifestly

unreasonable, based on untenable grounds, or made for untenable reasons. Mayer v. Sto Indus.,

Inc., 156 Wash. 2d 677, 684, 132 P.3d 115 ( 2006).


          The trial court' s injunctive remedy addressed both gates on the Old Road: the First Gate

located near 52nd Street and the Second Gate located on the blocked portion of the Old Road.

The trial court ordered Williams to remove the Second Gate, but it also allowed the First Gate to

remain in place subject to terms on its operation. Those terms provide:

          The First Gate shall remain open during day light hours. Any party may close the
          First Gate after dark if they so desire, but shall not be required to do so, and if the
          First Gate is     shut   it   shall remain closed   during   the hours of darkness[.]   Upon the



 5 Although Williams blocked a portion of the Old Road by dumping debris and installing the
 Second Gate, the blocked portion was within the express easement. Williams did not challenge
                      the                  the Old Road located    in the   prescriptive easement until   2012.
 Bowlby' s   use of         portion of
No. 43723 -6 -II



        agreement of all parties in writing, the parties may modify the gate to ease the
        opening and shutting of the gate.

CP at 392. 6

        Williams argues that these terms are unreasonable because they render the First Gate

insufficient to ward off trespassers. We disagree. A trial court does not abuse its discretion by

entering an injunction that conditions the operation of a gate on terms that equitably balance the

interests of the dominant and servient landowners. Standing Rock Homeowners Ass' n v. Misich,

106 Wash. App. 231, 242, 23 P.3d 520 ( 2001).

        Here, the trial court' s terms equitably balanced Bowlby' s use of the Old Road and

Williams' s interest in excluding trespassers. As the dominant estate, the Bowlby Property held a

right to use the Old Road to access 52nd Street. See City of Olympia.v. Palzer, 107 Wash. 2d 225,

229, 728 P.2d 135 ( 1986).   Owners of the servient Williams Property had an interest in

maintaining the First Gate for protection from trespassers, so long as the gate did not

unreasonably interfere with access to the Bowlby Property. See Standing Rock, 106 Wash. App. at

241 ( quoting Rupert, 31 Wn.    App.   at   31).   By striking an equitable balance, the trial court did not

abuse its discretion. Standing Rock, 106 Wash. App. at 242.

        Citing Standing Rock, 106 Wash. App. at 241, and other cases, Williams further claims that

it would have been reasonable for the trial court to order the First Gate to remain closed but

unlocked. But this claim fails to address the issue here: whether the trial court abused its


discretion by fashioning an injunctive remedy that imposed terms on the operation of the First

Gate. Williams' s argument fails.


6 The parties treat this provision as an injunction, but the trial court' s conclusions of law refer to
it as a declaratory judgment.



                                                        Z
No. 43723 -6 -II


                                                  III. ATTORNEY FEES


           Williams further argues that the trial court erred by awarding reasonable attorney fees to

Bowlby. We agree.

           A court may award attorney fees only when authorized by a contract, a statute, or a

recognized ground       in equity. Bowles         v.   Dep' t ofRet. Sys., 121 Wash. 2d 52, 70, 847 P.2d 440

 1993).     The threshold question of whether a trial court is authorized to award attorney fees is a

question of    law,   which we review        de   novo.       Gander v. Yeager, 167 Wh. App. 638, 646, 282 P.3d
1100 ( 2012).    But when attorney fees are authorized, we review an attorney fee award for an

abuse of discretion. Gander, 167 Wash. App. at 647.

           Here, the trial court based its attorney fee award on two statutes: RCW 4. 24. 630( 1) and

RCW 4. 84. 185. But neither statute authorized an attorney fee award under the circumstances of

this case.


A.         RCW 4. 24. 630( 1)


           RCW 4. 24. 630( 1) authorizes an award of treble damages, plus reasonable attorney fees

and costs,    payable   by   any " person who          goes   onto the   land   of another and who ...   wrongfully


causes waste or       injury   to the land."    See Clipse       v.   Michels Pipeline Constr., Inc.,    154 Wash. App.
573, 576 -77, 225 P.3d 492 ( 2010). Williams claims that the statute does not support the trial


court' s   attorney fee   award    for two     reasons: (     1) his act of piling debris onto the Old Road was not

wrongful and ( 2) he did not go onto Bowlby' s land. Although Williams' s first claim lacks merit,

we agree with his second.




                                                                 10
No. 43723 -6 -II



            1.   Williams Acted Wrongfully

            Claiming that the evidence is insufficient to show that he acted wrongfully, Williams

points to his own testimony that he thought Bowlby agreed to use the Bypass Road. But the trial

court disbelieved that testimony, finding that Bowlby did not consent to the Bypass Road' s

construction and did not agree to use it. Because Bowlby testified to being " pretty upset" about

the Bypass Road,         substantial evidence supports          the trial   court' s   finding.   1 VRP at 139; see


Bering, 106 Wash. 2d at 220. Moreover, the trial court had no obligation to believe Williams, even

if his testimony.had been uncontradicted. Scanlan v. Smith, 66 Wash. 2d 601, 603 -04, 404 P.2d
776 ( 1965).


            In turn, the trial court' s finding supports a legal conclusion that Williams acted

wrongfully. RCW 4.24.630( 1) further states that " a person acts ` wrongfully' if the person

intentionally and unreasonably commits the act or acts while knowing, or having reason to know,

that   he   or she   lacks   authorization    to   so act."   See Clipse, 154 Wash. App. at 580. Because that is

the case here, Williams' s first claim fails.

            2.   Williams Did Not Go Onto the Land ofAnother

            Williams next claims that the attorney fee award was erroneous as a matter of law

because he did         not go " onto   the   land   of another,"   as RCW 4. 24. 630( 1) requires. We agree.


            An attorney fee award under RCW 4.24. 630( 1) is appropriate only where a tortfeasor has

physically gone onto the land of another. Colwell v. Etzell, 119 Wash. App. 432, 438 -39, 81 P.3d
895 ( 2003).         Conversely, RCW 4. 24. 630( 1) cannot support an attorney fee award when the

tortfeasor has merely interfered with an easement on the tortfeasor' s own land. Colwell, 119
Wash. App. at 439.



                                                                 11
No. 43723 -6 -II



            Here, the trial court based its attorney fee award on the injury Williams caused to

Bowlby' s "     real   property interests,"          i.e., the express easement in the Old Road, without finding

that Williams had physically gone onto Bowlby' s land. CP at 384. Thus the trial court' s

attorney fee award was erroneous under Colwell, 119 Wash. App. at 438 -39.

            Arguing to the contrary, Bowlby asserts that Colwell reversed an attorney fee award

solely because the tortfeasor did                 not act   wrongfully.     This assertion is incorrect. Colwell held


that   an   attorney fee         award was     inappropriate for two        reasons: (   1) the tortfeasor did not physically

go onto     the land of          another and ( 2)    the tortfeasor   did   not act   wrongfully.     Colwell, 119 Wash. App.

at   441 -42;   see   id.   at   444 ( Sweeney, J., concurring) ( agreeing            with the majority that RCW

4.24. 630 did not authorize an attorney fee award because no physical trespass occurred).

            Bowlby further           relies on    Saddle Mountain Minerals, LLC             v.   Santiago Homes, Inc., .
                                                                                                                       146


Wn.    App. 69,       78 -79, 189 P.3d 821 ( 2008).            But this case is unavailing. In Saddle Mountain, a

mining company owned the mineral rights in land, and a developer owned the surface rights in
the    same   land. 146 Wn.           App.   at   71.     After the developer removed minerals from the land, the


mining company brought a claim under RCW 4.24. 63 0( l) and moved for summary judgment on

liability. 146 Wash. App. at 73, 79. Division Three held that summary judgment was

inappropriate because a genuine issue of material fact existed on whether the developer' s actions

were wrongful.          146 Wn.         App.   at   79.    But Division Three' s opinion said nothing about whether

the developer had gone onto the land of another. See 146 Wash. App. at 78 -79.



 7 In a footnote, Bowlby also claims that his interpretation of Colwell " appears consistent with"
 our unpublished decision in Noonan v. Thurston County, No. 41433 -3 -II, 2012 WL 1941805
  Wash. Ct. App. 2012). Br. of Resp' t at 25 n. 12. This claim effectively cites Noonan as
 authority, in violation of GR 14. 1( a); thus, we do not further consider Noonan.


                                                                    12
1




    No. 43723 -6 -II



           Finally, Bowlby asserts that his claim to attorney fees under RCW 4. 24. 630( 1) is

    supported by our Supreme Court' s recent decision in Affiliated FM Ins. Co. v. LTK Consulting

    Servs., Inc., 170 Wash. 2d 442, 458, 243 P.3d 521 ( 2010) ( lead            opinion, signed by only two

    justices). This assertion lacks merit. In Affiliated, the lead opinion defined an easement and


    parenthetically    quoted an encyclopedia: "`        The owner of an easement whose right has been


    invaded   and   injured   or   destroyed has   a right of action   therefor. "' 170 Wash. 2d at 458 ( quoting

    28A C. J. S. Easements § 243,        at   466 ( 2008)).    But nothing in Affiliated addresses RCW

    4. 24. 630( 1) or attorney fees. RCW 4.24. 630( 1) cannot support the trial court' s attorney fee

    award. Colwell, 119 Wash. App. at 438 -39.

    B.      RCW 4. 84. 185


            Williams next argues that the trial court abused its discretion by basing its attorney fee

    award on RCW 4. 84. 185. We agree.


            RCW 4. 84. 185 authorizes the trial court to award the prevailing party reasonable


    expenses, including attorney fees, for opposing a frivolous " action; counterclaim, cross -claim,

    third party   claim, or   defense." See Biggs       v.    Vail, 119 Wash. 2d 129, 133, 830 P.2d 350 ( 1992). But


    under RCW 4. 84. 185, an attorney fee award is appropriate only when an action or a defense is

    frivolous when viewed as a whole. Biggs, 119 Wash. 2d at 137. In other words, all claims asserted


    must be frivolous to support an attorney fee award. See State ex rel. Quick - uben v. Verharen,
                                                                                R

     136 Wash. 2d 888, 904, 969 P.2d 64 ( 1998).            An action or defense is frivolous if, considering the

    action or defense in its entirety, it cannot be supported by any rational argument based in fact or

    law. Dave Johnson Ins., Inc. v. Wright, 167 Wash. App. 758, 785, 275 P.3d 339, review denied,

     175 Wash. 2d 1008 ( 2012).




                                                                 13
No. 43723 -6 -II



       Here, the trial court awarded attorney fees to Bowlby under RCW 4. 84. 185 based on its

finding that Williams' s counterclaim and defense were frivolous. But in his answer and

counterclaim, Williams denied liability for the tort of outrage. The trial court ultimately agreed

with Williams and denied Bowlby' s claim based on the tort of outrage. Thus Williams' s

counterclaim and defense were not frivolous as a whole, no matter how many of his other claims

could not be supported by any rational argument based in fact or law. Biggs, 119 Wash. 2d at 137;

Dave Johnson, 167 Wash. App. at 785.

        Therefore, RCW 4. 84. 185 cannot support an award of reasonable attorney fees to

Bowlby. Because the trial court lacked authority to award attorney fees under the circumstances

of this case, we vacate the attorney fee award.

                                  ATTORNEY FEES ON APPEAL


        Both parties request attorney fees on appeal. A party may recover reasonable attorney

fees on appeal if applicable law authorizes the award. RAP 18. 1( a).

        Williams asserts that, if he prevails on appeal, he is " entitled to fees on appeal pursuant to

RAP 18. 1.    Br. of Appellant at 36. But Williams fails -o identify any applicable law authorizing
                                                         t

such an award. "   Merely   citing to RAP 18. 1 is insufficient for   an award of   fees." Faulkner v.


Racquetwood Vill. Condo. Ass' n, 106 Wash. App. 483, 487, 23 P.3d 1135 ( 2001).

        Bowlby seeks attorney fees on appeal under RCW 4. 24.630( 1) and 4. 84. 185. As

discussed above, neither statute supports an award of attorney fees to Bowlby. Therefore we

 deny each party' s request.




                                                    14
No. 43723 -6 -II



        We. affirm the trial court' s judgment quieting title, but we vacate its award of attorney

fees to Bowlby.

        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                  Worswick, C. J.

We concur:




       J.



            J.




                                                 15